838 F.2d 472
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel B. TAYLOR, Plaintiff-Appellant,v.Stephen H. NORRIS, et al., Defendants-Appellees.
No. 87-5637.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1988.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983 for frivolity.  The matter has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that defendants violated his eighth amendment and fourteenth amendment due process rights when they deprived him of his prison job and the ability to earn sentence credits.


3
Upon consideration, for the reasons stated by the magistrate and adopted by the district court, we hereby affirm the district court's judgment dismissing plaintiff's action.  Rule 9(b)(5), Rules of the Sixth Circuit.